Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.        Claims 11 - 30 are pending.  Claims 11 - 13, 15 - 19, 21 - 23, 25, 29 have been amended.  Claims 1 - 10 have been canceled.  Claims 11, 21 are independent.    File date is 3-1-2021.  
This action is in response to application amendments filed on 11-24-2021.  

Double Patenting
2.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.        Initially it should be noted that the present application is a continuation application of application 16/724154, now Patent No. 10,938,693, having the same inventive entity.  The Assignee in both applications is the same.  The entire disclosures of the instant application and the patent are identical. 
           Claims 11 - 30 are rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 - 20 of U.S. Patent No. 10,938,693.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
          Claims 11, 21 of the instant application (17/187913) are almost the same as Patent (10,938,693) Claims 1, 9.  Claim 1 of the 10,938,693 Patent as shown in the table below contains every element of Claim 1 of the instant application and as such the difference is not enough to distinguish the two claims.  Claims 11, 21 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.   A later patent/application claim is not patentably distinct from an earlier claim, if the later claim is unpatentable over the earlier claim.  
Application 17/1879813
Claim 1

Patent (10,938,693)
Claim 1
“deploying, at a first physical site of the enterprise, an edge device to forward packets from computers at the first physical site to computing devices outside of the first physical site”
“deploying, at an edge of a branch first 
network, a first device to connect to a second device operating in a cloud 
datacenter and acting as an access point to a second network of the cloud 
datacenter” and “establishing first and second links between the first device and 
the second device” and ”establishing at least one tunnel on the first link and 
designating the first link as an active link”
“configuring the edge device to forward packets to a cloud gateway outside of the first physical site and accessible through the Internet”
“establishing first and second links between the first device and 
the second device” and ”establishing at least one tunnel on the first link and 
designating the first link as an active link”
“the cloud gateway having an associated cloud web security (CWS) service to perform security scanning for packets from the edge device prior to the packets are forwarded to the destination of the packets”
“establishing at least one tunnel on the second link and designating the second link as a backup link to use in case the first link fails, wherein the second link is maintained in a hot standby mode during which the at least one tunnel on the second link is active but is not used for transmitting data traffic”



Claim Rejections - 35 USC § 103  
4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 11 - 13, 15 - 23, 25 - 30 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al. (US Patent No. 9,787,559) in view of Kanderholm et al. (US PGPUB No. 20160212773).    

Regarding Claims 11, 21, Schroeder discloses a method of performing security services in a software-defined wide area network (SD-WAN) connecting multiple physical sites of an enterprise and a non-transitory machine readable medium storing a program for performing security services in a software-defined wide area network (SD-WAN) connecting multiple physical sites of an enterprise, the program for execution by at least one processing unit, the program comprising sets of instructions for performing operations, the method and the non-transitory machine readable medium comprising:
a)  deploying, at a first physical site of the enterprise, an edge device; (Schroeder col 1, ll 39-43: network device at an edge of an access network or data center network (i.e. analogous to network node within enterprise network))    

Furthermore, Schroeder discloses for b): configuring the edge device to forward packets to a cloud gateway outside of the first physical site and accessible through the Internet. (Schroeder col 1, ll 28-30: providing network monitoring of forwarding paths (i.e. forward packets) that extend through overlay tunnels for data transmissions between data centers; col 6, ll 31-37: service nodes 
apply firewall and security services, carrier grade network address translation (CG-NAT), media optimization (voice/video), IPSec/VPN services, deep packet inspection (DPI), HTTP filtering, counting, accounting, charging, and/or load balancing of packet flows, or other types of services applied to network traffic; (security services applied to packet traffic))    
    And, Schroeder discloses for c): the cloud gateway having an associated cloud web security (CWS) service to perform security scanning for packets, which are from the edge device, the packets are forwarded to the destinations of the packets. (Schroeder col 1, ll 28-30: providing network monitoring of forwarding paths that extend through overlay tunnels for data transmissions between data centers; col 6, ll 31-37: service nodes apply firewall and security services to network traffic; (security services applied to packet traffic))    

Schroeder does not explicitly disclose for b): forward packets from first physical site, that are addressed to destinations outside of first physical site, and for c): packets from edge device and are addressed to destinations outside of first physical site, before packets are forwarded to destinations. 
However, Kanderholm discloses:
b)  configuring to forward packets from computers at the first physical site that are addressed to destinations outside of the first physical site to a gateway outside of the first physical site; (Kanderholm ¶ 023, ll 4-17: gateway to one or more external Packet Data Networks, and configured to provide connectivity for terminals to one or more of PDNs; configured to exchange information with one or more other network gateway nodes to provide network gateway pool; obtain information indicative of external PDNs being served by each gateway node to enable distribution of connections among gateway nodes; ¶ 046, ll 1-10: provides connectivity for UE to one or more external Packet Data Networks (PDNs) by being the point of exit and entry of network traffic for UE; UE has simultaneous connectivity with more than one PGW for accessing multiple PDNs) and  
c)  gateway packets, which are from the edge device and are addressed to destinations outside of the first physical site, before the packets are forwarded to the destinations of the packets. (Kanderholm ¶ 023, ll 4-17: gateway to one or more external Packet Data Networks, and configured to provide connectivity for terminals to one or more of PDNs; configured to exchange information with one or more other network gateway nodes to provide network gateway pool; obtain information indicative of external PDNs being served by each gateway node to enable distribution of connections among gateway nodes; ¶ 046, ll 1-10: provides connectivity for UE to one or more external Packet Data Networks (PDNs) by being the point of exit and entry of network traffic for UE; UE has simultaneous connectivity with more than one PGW for accessing multiple PDNs; (packet address placed within packet as destination before packet transmission))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schroeder for b): forward packets from first physical site, that are addressed to destinations outside of first physical site, and for c): packets from edge device and are addressed to destinations outside of first physical site, before packets are forwarded to destinations as taught by Kanderholm.  One of ordinary skill in the art would have been motivated to employ the teachings of Kanderholm for the benefits achieved from a system that enables an improved method for the distribution of packet-based connections between multiple packet data networks. (Kanderholm ¶ 021, ll 1-5)  

Regarding Claims 12, 22, Schroeder-Kanderholm discloses the method of claim 11 and the non-transitory machine readable medium of claim 21, wherein the CWS service performs service insertion for data traffic from the enterprise first network prior to the data traffic being sent to the public Internet. (Schroeder col 8, ll 10-15: network elements along service path that receive probe packets modify the probe packets to include timestamp information indicating a time at which the probe packet was processed by the particular network element and then forward the probe packet to a next network element in the forwarding path; (data forwarded into public network such as the Internet))    

Regarding Claims 13, 23, Schroeder-Kanderholm discloses the method of claim 11 and the non-transitory machine readable medium of claim 21, wherein the cloud gateway forwards packets to the CWS service along a tunnel for the CWS service to perform the security scanning on the packets before the packets are forwarded to their destinations. (Schroeder col 1, ll 28-30: providing network monitoring of forwarding paths that extend through overlay tunnels for data transmissions between data centers; col 8, ll 10-15: network elements along service path that receive probe packets modify the probe packets to include timestamp information indicating a time at which the probe packet was processed by the particular network element and then forward the probe packet to a next network element in the forwarding path; (i.e. perform security function such as timestamp for packets))     

Regarding Claims 15, 25, Schroede-Kanderholm discloses the method of claim 13 and the non-transitory machine readable medium of claim 23, wherein the tunnel is a first tunnel, and configuring the edge device comprises configuring the edge device to forward packets along a second tunnel. (Schroeder col 7, ll 11-18: service tunnel refers to a logical and/or physical path taken by packet flows processed by service chains; forwarding state for forwarding packet flows according to service chain ordering; each service chain is associated with a respective service tunnel (i.e. first, second tunnels); packet flows are associated with each subscriber device flows along service tunnels in accordance with a service profile)    

Regarding Claims 16, 26, Schroeder-Kanderholm discloses the method of claim 11 and the non-transitory machine readable medium of claim 21 further comprising, configuring the edge device to forward packets to the CWS service along a first tunnel through a first link of a first Internet Service Provider (ISP). (Schroeder col 5, ll 46-50: support multiple types of access network infrastructures that connect to service provider (ISP) network access gateways to provide access to offered services; col 1, ll 28-30: providing network monitoring of forwarding paths that extend through overlay tunnels for data transmissions between data centers)  

Regarding Claims 17, 27, Schroeder-Kanderholm discloses the method of claim 16 and the non-transitory machine readable medium of claim 26 further comprising, configuring the edge device to also forward packets to the CWS service along a second tunnel through a second link of a second ISP. (Schroeder col 1, ll 28-30: providing network monitoring of forwarding paths that extend through overlay tunnels (i.e. first, second tunnels) for data transmissions between data centers    

Regarding Claims 18, 28, Schroeder-Kanderholm discloses the method of claim 17 and the non-transitory machine readable medium of claim 27 further comprising, configuring the edge device to dynamically select between the first and second tunnels based on measurement metrics repeatedly taken regarding a state of each tunnel. (Schroeder col 15, ll 37-48: one or more routing protocols maintains routing information that describes a topology of a network and derives a forwarding information base (FIB) in accordance with routing information; including information defining a topology of a network including routing tables and link-state (i.e. state of link, tunnel) information)   

Regarding Claims 19, 29, Schroeder-Kanderholm discloses the method of claim 11 and the non-transitory machine readable medium of claim 21, wherein the packets are forwarded to their destinations along the Internet. (Schroeder col 1, ll 28-30: providing network monitoring of forwarding paths that extend through overlay tunnels for data centers; (data forwarded into public network such as the Internet))    

Regarding Claims 20, 30, Schroeder-Kanderholm discloses the method of claim 11 and the non-transitory machine readable medium of claim 21, wherein the physical sites, including the first physical site, comprise branch sites of the enterprise. (Schroeder col 1, ll 39-43: network device at an edge of an access network or data center network (i.e. branch site of enterprise))    

6.        Claims 14, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder in view of Kanderholm and further in view of Yadav et al. (US PGPUB No. 20160080502).

Regarding Claims 14, 24, Schroeder-Kanderholm discloses the method of claim 13 and the non-transitory machine readable medium of claim 23, including tunnel communication.  
Schroeder-Kanderholm does not explicitly disclose the tunnel is an IPsec tunnel. 
However, Yadav discloses wherein the tunnel is an IPsec tunnel. (Yadav ¶ 042, ll 1-14: establish a IPSEC VPN tunnel; source prefix information from which network traffic is allowed to travel over the IPSEC VPN tunnel and to destination prefix information for network traffic)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schroeder-Kanderholm for the tunnel is an IPsec tunnel as taught by Yadav.  One of ordinary skill in the art would have been motivated to employ the teachings of Yadav for the benefits achieved from a system that enables the efficient utilization of bandwidth in the management of link state information.  (Yadav ¶ 870, ll 1-19)

Response to Arguments
7.    Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 11-24-2021, with respect to the rejection(s) under Schroeder have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schroeder in view of Kanderholm.

A.  Applicant argues on page 6 of Remarks:    ...   the cited reference does not disclose or suggest configuring the edge device to forward packets from computers at the first physical site that are addressed to destinations outside of the first physical site to a cloud gateway that is outside of the first physical site and accessible through the Internet.

    The Examiner respectfully disagrees.  Schroeder discloses communication enabling access to the Internet and utilization of an edge router for communication.  (Schroeder col 3, ll 53-57: exchanging (or forwarding) data packets utilizing public network such as the Internet; col 5, ll 1-3: router includes a customer edge router, provider edge router, other network device)   And, Kanderholm discloses the capability utilizing gateway type devices to place addressing information within network packets for a particular destination that is external or outside of the network the user device is associated with. (Kanderholm ¶ 023, ll 4-17: gateway to one or more external Packet Data Networks, and configured to provide connectivity for terminals to one or more of PDNs; configured to exchange information with one or more other network gateway nodes to provide network gateway pool; obtain information indicative of external PDNs being served by each gateway node to enable distribution of connections among gateway nodes; ¶ 046, ll 1-10: provides connectivity for UE to one or more external Packet Data Networks (PDNs) by being the point of exit and entry of network traffic for UE; UE has simultaneous connectivity with more than one PGW for accessing multiple PDNs; (packet address placed within packet as destination before packet transmission))

B.  Applicant argues on page 7 of Remarks:    ...   no portion of Schroeder discloses forwarding packets from computers at a first physical site to a cloud gateway that is outside the first physical site and accessible through the Internet.

    The Examiner respectfully disagrees.   Schroeder discloses communication enabling access to the Internet and utilization of an edge router for communication.  (Schroeder col 3, ll 53-57: exchanging (or forwarding) data packets utilizing public network such as the Internet; col 5, ll 1-3: router includes a customer edge router, provider edge router, other network device)   And, Kanderholm discloses the capability utilizing gateway type devices to place addressing information within network packets for a particular destination that is external or outside of the network the user device is associated with. (Kanderholm ¶ 023, ll 4-17: gateway to one or more external Packet Data Networks, and configured to provide connectivity for terminals to one or more of PDNs; configured to exchange information with one or more other network gateway nodes to provide network gateway pool; obtain information indicative of external PDNs being served by each gateway node to enable distribution of connections among gateway nodes; ¶ 046, ll 1-10: provides connectivity for UE to one or more external Packet Data Networks (PDNs) by being the point of exit and entry of network traffic for UE; UE has simultaneous connectivity with more than one PGW for accessing multiple PDNs; (packet address placed within packet as destination before packet transmission))

C.  Applicant argues on page 7 of Remarks: Schroeder provides no discussion regarding multiple physical sites of an enterprise, forwarding packets that are addressed to destinations outside of a first physical site of the enterprise, or a cloud gateway that is outside the first physical site and accessible through the Internet. 

    The Examiner respectfully disagrees.  Schroeder discloses communication enabling access to the Internet and utilization of an edge router for communication as stated above.  And, Kanderholm discloses the capability utilizing gateway type devices to place addressing information within network packets for a particular destination that is external or outside of the network the user device is associated with as stated above. 

D.  Applicant argues on page 7 of Remarks:    ...   the cited reference does not disclose or suggest a cloud gateway that has an associated cloud web security (CWS) service to perform security scanning for packets, which are from the edge device and are addressed to destinations outside of the first physical site, before the packets are forwarded to their destinations.

    The Examiner respectfully disagrees.  Schroeder discloses communication enabling access to the Internet and utilization of an edge router for communication as stated above.  And, Kanderholm discloses the capability utilizing gateway type devices to place addressing information within network packets for a particular destination that is external or outside of the network the user device is associated with as stated above.

E.  Applicant argues on page 7 of Remarks: There is no discussion in any of Schroeder regarding a cloud gateway with an associated CWS service outside of the first physical site that performs security scanning for packets forwarded from the edge device at the first physical site before the packets are forwarded to their destinations outside the first physical site. 

    The Examiner respectfully disagrees.  Schroeder discloses communication enabling access to the Internet and utilization of an edge router for communication as stated above.  And, Kanderholm discloses the capability utilizing gateway type devices to place addressing information within network packets for a particular destination that is external or outside of the network the user device is associated with as stated above. 

F.  Applicant argues on page 7 of Remarks: As claims 12-20 depend directly or indirectly on independent claim 11, Applicant respectfully submits that claims 12-20 are patentable over the cited references for at least the reasons discussed above for claim 11.

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.   

G.  Applicant argues on page 8 of Remarks: Applicant respectfully submits that claim 21 is patentable over the cited references for at least the reasons described above for claim 11.

    Responses to arguments against independent claim 11 also answer arguments against independent claim 21, which has similar limitations as independent claim 11.   

H.  Applicant argues on page 8 of Remarks: As claims 22-30 depend directly or indirectly on claim 21, Applicant respectfully submits that claims 22-30 are patentable over the cited references for at least the reasons described above for claim 11. 

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG H SHIN/                                                                                                                1-18-2022Primary Examiner, Art Unit 2443